Case: 14-10361   Date Filed: 04/09/2015   Page: 1 of 7


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10361
                         Non-Argument Calendar
                       ________________________

       D.C. Docket Nos. 1:11-cv-21499-DTKH; 9:07-cr-80036-DTKH-1



RICKEY THOMPSON,

                                                           Petitioner-Appellant,

                                    versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 9, 2015)


Before HULL, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 14-10361        Date Filed: 04/09/2015       Page: 2 of 7


       Rickey Thompson, a pro se federal prisoner, was convicted of, among other

things, three counts of second degree murder, in violation of 18 U.S.C. §§ 1111

and 2. Specifically, a jury found that Thompson, as a Bahamian boat captain, was

smuggling drugs and aliens into the United States, and murdered Roselyne Lubin,

Alnert Charles, and Nigel Warren by ordering them to jump from a boat into the

Atlantic Ocean off the coast of Florida, where they drowned. Thompson is serving

a total life sentence.

       Thompson appeals the denial of his first 28 U.S.C. § 2255 motion. A

certificate of appealability was granted on one issue: whether the district court

lacked jurisdiction to try Thompson for second degree murder when the acts at

issue occurred within three miles of Florida shores. After review, we affirm. 1

                         I. JURISDICTIONAL PRINCIPLES

       Second degree murder is a federal criminal offense if it occurs within the

“special maritime and territorial jurisdiction of the United States.” 18 U.S.C.

§ 1111(b). For offenses in Title 18 of the United States Code, the United States’s

special maritime and territorial jurisdiction includes, inter alia, the “high seas” and

“any other waters within the admiralty and maritime jurisdiction of the United

States and out of the jurisdiction of any particular [s]tate.” Id. § 7(1). It also

includes the United States’s “territorial sea.” Antiterrorism and Effective Death

       1
         We review legal issues raised in a § 2255 proceeding de novo and the district court’s
factual findings for clear error. Lynn v. United States, 365 F.3d 1225, 1232 (11th Cir. 2004).
                                                    2
                 Case: 14-10361         Date Filed: 04/09/2015        Page: 3 of 7


Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, § 901(a), 110 Stat. 1214,

1317 (1996); see also 18 U.S.C. § 7, historical and statutory notes). 2

       For purposes of federal criminal jurisdiction, the term “high seas” refers to

“all waters seaward of the territorial sea baseline.” 33 C.F.R. § 2.32(a) (emphasis

added). The territorial sea baseline is ordinarily the mean low water line along the

United States’s coast. Id. § 2.20. The “territorial sea” is “the waters, 12 nautical

miles wide, adjacent to the coast of the United States and seaward of the territorial

sea baseline.” Id. § 2.22(a)(1). In other words, federal criminal jurisdiction begins

at the coast’s mean low water line and extends out into the sea.

       Meanwhile, both Florida and federal law recognize that Florida’s coastal

boundaries extend three geographical miles into the sea. Specifically, Florida’s

Constitution sets the state’s eastern boundary at the edge of the Gulf Stream or a

distance of three geographical miles, whichever is the greater distance. Fla. Const.,

art. II, § 1.


       2
          Section 7(1) states in full that “special maritime and territorial jurisdiction of the United
States” includes:
         (1) The high seas, any other waters within the admiralty and maritime jurisdiction
         of the United States and out of the jurisdiction of any particular State, and any
         vessel belonging in whole or in part to the United States or any citizen thereof, or
         to any corporation created by or under the laws of the United States, or of any
         State, Territory, or District or possession thereof, when such vessel is within the
         admiralty and maritime jurisdiction of the United States and out of the jurisdiction
         of any” particular State.
18 U.S.C. § 7(1). The AEDPA added that “all the territorial sea of the United States . . . for
purposes of Federal criminal jurisdiction is part of the United States, subject to its sovereignty,
and is within the special maritime and territorial jurisdiction of the United States for the purposes
of title 18, United States Code.” Pub. L. No. 104-132, § 901(a), 110 Stat. at 1317.
                                                      3
                Case: 14-10361        Date Filed: 04/09/2015       Page: 4 of 7


       Similarly, the federal Submerged Lands Act sets the seaward boundaries of

each coastal state “as a line three geographical miles distant from its coast line,” 43

U.S.C. § 1312, and grants each state title and ownership of the lands, minerals, and

other natural resources beneath navigable waters within those three geographical

miles, id. § 1311(a). The Submerged Lands Act also transfers to the states “the

right and power to manage, administer, lease, develop, and use” the submerged

lands and waters, id. § 1311(a)(2), but it reserves certain rights to the United

States, such as the right to use, develop, improve, or control the waters “for the

purposes of navigation or flood control or the production of power,” id. § 1311(d),

and all rights in and powers of regulation and control for the purposes of

commerce, navigation, national defense, and international affairs, id. § 1314(a); see

also United States v. California, 436 U.S. 32, 40, 98 S. Ct. 1662, 1666 (1978).

       In Murray v. Hildreth, the former Fifth Circuit concluded that a murder

committed on or alongside a boat in the Atlantic Ocean, within 200 feet of the

Florida coast near Dania Beach was committed on the “high seas” because it was

committed on the ocean below the low water mark of Florida’s coast. Murray, 61

F.2d 483, 484-85 (5th Cir. 1932) (involving the predecessor statute to 18 U.S.C.

§ 1111).3 Just as Thompson does here, Murray argued that the murder he was


       3
         This Court adopted as binding precedent all decisions of the former Fifth Circuit issued
prior to October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en
banc).
                                                    4
                Case: 14-10361       Date Filed: 04/09/2015       Page: 5 of 7


charged with committing was “within the exclusive jurisdiction of the courts of the

state of Florida.” Id. at 484. The Fifth Circuit rejected this argument. The Court

explained that, although the crime was committed within the State of Florida’s

three miles of territorial waters, the statutory requirement that the offense be

committed “out of the jurisdiction of any particular State” did not apply to high

seas crimes, but only to crimes committed “on any other waters,” such as rivers,

havens, and bays. Id. at 485 (citing United States v. Rodgers, 150 U.S. 249, 266,

14 S. Ct. 109, 117-16 (1893)). The Court concluded that “Congress has taken

jurisdiction of crimes committed on the high seas within the three-mile limit . . . .”

Id. The Murray Court explicitly left undecided whether the State of Florida had

concurrent jurisdiction to also prosecute the defendant. Id.

      II. JURISDICTION OVER THOMPSON’S MURDER CHARGES

       Here, the district court had subject matter jurisdiction to try Thompson for

the three murders. 4 In the § 2255 proceeding, the district court found, based on the

parties’ agreement, that the murders occurred within 200 yards of Florida’s shore,

and neither party challenges that finding on appeal. Importantly, the trial record

supports this factual finding and shows that, when Lubin and Charles drowned in

August 2006, the boat was at least 50 to 100 yards from the Florida shore, and


       4
        Although Thompson did not raise this jurisdictional issue in his direct criminal appeal,
see United States v. Thompson, 363 F. App’x 737 (11th Cir. 2010), it is not subject to waiver or
procedural default. See Howard v. United States, 374 F.3d 1068, 1071 (11th Cir. 2004).
                                                   5
                Case: 14-10361       Date Filed: 04/09/2015       Page: 6 of 7


when Warren drowned in December 2006, the boat was approximately one length

of the courtroom away from the Florida shore, both times in water that was over

the victims’ heads.

       Given that the murders occurred between 50 and 200 yards of Florida’s

coastline, the murders occurred on the “high seas” and within the “territorial sea”

of the United States, as those terms are defined by federal law. See 18 U.S.C.

§ 7(1); 33 C.F.R. §§ 2.22(a)(1)(ii), 2.32(a); Murray, 61 F.2d at 484-85. Thus, the

murders occurred within the United States’s special maritime and territorial

jurisdiction and were federal criminal offenses over which the district court had

subject matter jurisdiction. See 18 U.S.C. §§ 7(1) & 1111(b), 3231.5

       Thompson argues that because he committed his crimes within three miles

of shore, Florida has exclusive jurisdiction to prosecute him. Specifically, he

contends that 18 U.S.C. § 7(1) bars his federal prosecution because it limits the

jurisdiction of the United States to only those waters that are “out of the

jurisdiction of any particular State.” See id. § 7(1). This argument is foreclosed by

Murray, which concluded that this particular phrase refers only to “any other

waters,” and does not apply to the “high seas.” See Murray, 61 F.2d at 485; see

also Chambers v. Thompson, 150 F.3d 1324, 1326 (11th Cir. 1998) (explaining

that we are bound by a prior panel’s holding unless that holding is overruled or

       5
         We need not, and do not, address whether the State of Florida had concurrent
jurisdiction to prosecute Thompson for violations of its own laws.
                                                   6
               Case: 14-10361     Date Filed: 04/09/2015      Page: 7 of 7


undermined to the point of abrogation by the Supreme Court or this Court sitting

en banc). Although Murray interpreted an earlier version of 18 U.S.C. § 7 (then

codified as 18 U.S.C. § 451), the relevant language of the provision has not

materially changed, see Murray, 61 F.3d at 484-85, and Murray’s interpretation of

the phrase “high seas” is consistent with the current federal regulation defining that

term, see 33 C.F.R. § 2.32(a).

      Thompson argues that the Submerged Lands Act conferred exclusive

criminal jurisdiction on Florida. Nothing in the language of the Submerged Lands

Act suggests that, notwithstanding 18 U.S.C. § 7, exclusive criminal jurisdiction

over all waters within the states’ boundaries is conferred on the states. Indeed, the

Submerged Lands Act does not refer to either criminal jurisdiction or criminal

prosecutions at all. Further, Thompson cites no authority indicating that the

Submerged Lands Act was intended to transfer to the states exclusive criminal

jurisdiction over waters falling within 18 U.S.C. § 7(1)’s definition of the special

maritime and territorial jurisdiction of the United States.

      In sum, the trial court had subject matter jurisdiction to try Thompson on the

second degree murders counts under 18 U.S.C. §§ 7 and 1111(b). Accordingly, the

district court properly denied Thompson’s § 2255 motion with respect to these

convictions.

      AFFIRMED.


                                              7